            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC DIAZ,                           :
         Plaintiff                   :
                                     :            No. 1:18-cv-02159
           v.                        :
                                     :            (Judge Rambo)
DAUPHIN COUNTY WORK                  :
RELEASE CENTER, et al.,              :
        Defendants                   :

                                ORDER
 
     AND NOW, on this 3rd day of January 2019, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2),
        construed as a motion to proceed without the full prepayment of costs
        and filing fees, is GRANTED and the complaint is deemed filed;

     2. Plaintiff’s complaint (Doc. No. 1), is DISMISSED without leave to
        amend as any amendment would be futile. See Shane v. Fauver, 213
        F.3d 113, 115 (3d Cir. 2000); and 

     3. The Clerk of Court is directed to CLOSE this case.


                                s/Sylvia H. Rambo
                                SYLVIA H. RAMBO
                                United States District Judge
